Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Kachmarik on June 13, 2022.

The application has been amended as follows: 

1. (Currently amended) Electronic shelf label for displaying information in combination with an information display sign, said electronic shelf label comprising: 
a casing comprising at least one side surface, a front side and a back side; 
an electronically-controlled information display area arranged in the front side;
at least two curved recesses arranged at a distance from each other in said at least one side surface, said at least two recesses are intended for attachment of the  information display sign to the electronic shelf label, wherein the two recesses are arranged along a substantially straight line substantially parallel to the front side of the electronic shelf label, and said curved recesses extend in a plane substantially parallel to the front side;
the information display sign comprising: 
an information display surface surrounded by at least one circumferential edge; and 
at least two curved protrusions extending from said at least one circumferential edge, said protrusions are arranged at a distance from each other corresponding to the distance between said at least two recesses in the electronic shelf label and has a shape corresponding to the curved recesses such that the sign could be secured to the electronic shelf label by arranging the two protrusions in the two recesses.
4.	The electronic shelf label as defined in claim [3] 1, wherein the two recesses are curved outwards .
11.	 An arrangement comprising: 
an electronic shelf label comprising: 
a casing comprising at least one side surface, a front side and a back side; 
an electronically-controlled information display area arranged in the front side;
and 
at least two curved recesses arranged at a distance from each other in said at least one side surface, said at least two recesses are intended for attachment of the  information display sign to the electronic shelf label, 
wherein the two recesses are arranged along a substantially straight line substantially parallel to the front side of the electronic shelf label, and said curved recesses extend in a plane substantially parallel to the front side; and 
an information display sign for use in combination with the electronic shelf label, said sign comprising: 
an information display surface surrounded by at least one circumferential edge;
and 
at least two curved protrusions extending from said at least one circumferential edge, said protrusions are arranged at a distance from each corresponding to the distance between said at least two recesses in the electronic shelf label and has a shape corresponding to the curved recesses such that the sign could be secured to the electronic shelf label by arranging the two protrusions in the two recesses.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest an electronic shelf label for displaying information in combination with an information display sign comprising: a casing comprising at least one side surface, a front side having a display area and a back side; and at least two curved recesses arranged at a distance from each other in the at least one side surface, wherein the two recesses are arranged along a substantially straight line substantially parallel to the front side and extend in a plane substantially parallel to the front side as recited in claim 1, wherein the information display sign comprising at least two curved protrusions extending from the at least one circumferential edge and having a shape corresponding to the curved recesses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631